per CURIAM:
Se solicita la desestimación del pre-sente recurso gubernativo. Procede. El Art. 70 de la Ley Hipotecaria de 1979 dispone que “. . . el presentante o el interesado que no esté conforme con la calificación del Registrador podrá, dentro del término improrrogable de 20 días siguientes a la fecha de la notificación, radicar perso-nalmente con el Registrador o remitirlo por correo certifi-cado, un escrito solicitando recalificación, exponiendo sus objeciones a la calificación, los fundamentos en que apoya su recurso y una súplica específica de lo que interesa. Trans-curridos los 20 días se entenderán consentidos los defectos señalados por el Registrador”. 30 L.P.R.A. see. 2273.
*277El obvio propósito de la disposición es darle una oportunidad al Registrador de reconsiderar cualquier calificación errónea. No es hasta que el Registrador pasa juicio sobre la recalificación solicitada que se puede recurrir a este Tribunal. La parte recurrente en el presente recurso no la solicitó. Por eso procede desestimarlo.